Citation Nr: 1020984	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  03-12 568	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
failure to diagnose a fracture of the lumbar spine in 1991 
resulting in incorrect treatment.




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1971 and from January 1976 to January 1978.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In March 2006 and February 2009, the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

The Board observes that the Veteran also perfected an appeal 
on the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  However, an October 
2009 rating decision granted service connection for PTSD.  
Therefore, the claim no longer remains in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran has not been shown to have any additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who provided 
treatment for his right lower extremity, nor does the 
evidence show that any additional disability was an event 
that was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for residuals of a lumbar spine fracture as a result of 
medical treatment furnished at a VA Medical Center (VAMC) 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

In reviewing the Veteran's claim of entitlement to 
compensation pursuant to 38 U.S.C.A § 1151, the Board 
observes that the RO issued VCAA notices to the Veteran in 
September 2003, November 2004, March 2006, July 2006, May 
2008, letters which informed him of the evidence generally 
needed to support claims of entitlement to § 1151 
compensation; what actions he needed to undertake; and how 
the VA would assist him in developing his claim.  Although 
VCAA was enacted after the July 2000 rating decision from 
which the instant appeal initially arises, the VCAA notice 
letters and subsequent readjudication of the claims have 
cured any defect with regard to the time of notice.  Cf. 
Prickett v. Nicholson, 20 Vet. App. 370, 377- 78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  Moreover, 
the Board finds that, under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the Veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the Veteran has been 
provided numerous opportunities to provide further evidence 
regarding this issue and it has been readjucated since his 
receiving adequate VCAA notice.  

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and treatment records, as well as private treatment 
records and records from the Social Security Administration 
(SSA), are of record, and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  The 
Veteran's written contentions were also reviewed and 
considered in connection with his claim.  

A VA examination with respect to the issue on appeal was 
obtained in May 2006.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the Board finds that the February 2007 VA 
examination and subsequent June 2008 addendum were not 
adequate because the examiner did not address pertinent 
medical records and the opinion did not adequately address 
the medical issues pertinent to the Veteran's claim.  
However, as a result of the February 2009 remand, the Board 
obtained a March 2009 VA examination report providing an 
opinion regarding whether VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider when it did not diagnose the Veteran's facet 
fracture of the low back and whether he incurred additional 
disability as a result.  That opinion was based on a review 
of the Veteran's claims files, which included his private and 
VA treatment records.  The examiner outlined the Veteran's 
history and gave an opinion based on the pertinent evidence 
of record.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  There remains no issue as to the substantial 
completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2009).  Any duty imposed on VA, including the duty to assist 
and to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).  


Analysis

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.358, 3.361.  For claims filed after October 1, 1997, a 
claimant is required to show fault or negligence in medical 
treatment.  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 
(1994) (language of statute was plain and did not require 
showing of fault).  Since the Veteran filed his claim after 
that date, he must show some degree of fault, and more 
specifically, that the proximate cause of his disability was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA in furnishing medical care or was an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

In determining that additional disability exists, VA compares 
the veteran's condition immediately before the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that that the veteran has an additional 
disability or died does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  Hospital care, medical or surgical treatment, 
or examination cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnoses and properly treat the disease or injury 
proximately caused the continuance or natural progress.  38 
C.F.R. § 3.361(c)(2).  Additional disability or death caused 
by a veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or, that VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's informed consent.  38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
38 C.F.R. § 3.361(d)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Although the Veteran contends that he is entitled to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for additional disability he incurred as a result of VA's 
failure to diagnose a fracture of the lumbar spine in 1991, 
and consequently resulting in incorrect treatment, the Board 
finds that the preponderance of the evidence is against his 
claim.  The medical evidence of record does not show that the 
Veteran has any additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment or some 
instance of fault on the part of VA in furnishing medical 
care or that the outcome of the treatment was an event not 
reasonably foreseeable.

A review of the medical evidence of record reveals that the 
Veteran sought treatment for cervical and low back complaints 
in 1991 and 1992 following a work-related injury in January 
1991.  A November 1992 VA X-ray study of the lumbosacral 
spine showed no evidence of fractures, although an 
articulating surface at the L3-L4 level manifesting a coronal 
lucency was thought to represent an incomplete fusion of the 
distal portion of the segment of the apophyseal articulating 
facets.  Although a March 1994 X-ray study of the Veteran's 
abdomen revealed an anomaly of the facets at the L4 level, it 
was noted that it was not fully evaluated in the study.  
During this period, the diagnoses included chronic low back 
pain and myofascial upper lumbar pain.  A December 1998 VA 
orthopedic progress note indicated that a bone scan conducted 
that same day showed an increased uptake in the left facet 
region of L3-L4.  The assessment was chronic low back pain 
most likely secondary to a chronic painful non-union of a 
facet fracture of the inferior facet of L3 on the left.  The 
examiner opined that a fusion of the L3-L4 and possibly L4-L5 
levels should be considered, but that the Veteran should be 
first evaluated by General Surgery due to other 
complications.  Later treatment records, as late as December 
2003, indicate that it was felt that surgery would not be 
beneficial to the Veteran and conservative treatment was 
repeatedly recommended.  A November 1999 treatment record 
shows the Veteran was fitted with a lumbosacral corset, but 
that he declined physical therapy and epidural injections.  
Ongoing treatment records do indicate that the Veteran 
continued conservative treatment with utilization of a TENS 
unit, physical therapy and medication for pain management.   

A February 2007 VA orthopedic examiner, after examining the 
Veteran and reviewing multiple X-ray and MRI studies of his 
lumbar back since 1997, was unable to find evidence of a 
fracture either in the past or currently.  However, in a June 
2008 addendum, another VA physician, after reviewing the 
Veteran's claims files, opined that the facet fracture, noted 
in 1999, was at least as likely as not related to the 
Veteran's 1991 injury.

After reviewing the Veteran's claims files, a VA physician, 
in March 2009, opined that the Veteran probably did have an 
L3 facet fracture that was missed sometime between 1991 and 
1998, but that it was clinically irrelevant.  In this 
respect, the physician noted that, had the correct diagnosis 
been made, the alternative treatment would have been a fusion 
surgery or to treat it symptomatically.  The examiner opined 
that under the circumstances of the Veteran's case, a fusion 
would have been a mistake and would probably not have helped 
him.  In support of this opinion, the physician noted that 
this was the conclusion of several of the Veteran's treating 
physicians and the various consulting physicians over the 
years.  The physician opined that there was no permanent harm 
done the Veteran by treating his apparent fracture 
symptomatically, as it was a nondisplaced fracture and there 
was a good chance that it would heal on its own given time.  
He further opined that the failure to diagnose the facet 
fracture was not due to negligence, as the earlier X-ray 
studies failed to show the fracture and there was no reason 
to suspect the Veteran had a fracture.  

The Veteran has not submitted any medical evidence showing 
otherwise.  Likewise, the medical evidence of record does not 
suggest that there is any additional disability as a result 
of any fault on the part of VA.  Simply put, there is no 
evidence that the Veteran currently suffers from an 
additional disability that was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or that was the result of an event not 
reasonably foreseeable.  For these reasons, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for compensation under 38 U.S.C.A. § 1151.  
Accordingly, the Board concludes that compensation for 
residuals of a fracture of the lumbar spine in 1991 is not 
warranted.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for low back 
disability as a result of medical treatment furnished at a VA 
Medical Center (VAMC) is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


